
	

113 HR 1140 IH: Family Friendly HSA Improvement Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1140
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  medical expenses of dependents who have not attained age 27 to be paid from a
		  health savings account.
	
	
		1.Short titleThis Act may be cited as the
			 Family Friendly HSA Improvement Act of
			 2013.
		2.Medical expenses
			 of dependents who have not attained age 27 permitted to be paid from health
			 savings accounts
			(a)In
			 generalSubparagraph (A) of
			 section 223(d)(2) of the Internal Revenue Code of 1986 (defining qualified
			 medical expenses) is amended by inserting and determined by substituting
			 age of 27 for age of 19 in subsection
			 (c)(3)(A)(i) thereof before ) of such individual.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid from health savings accounts after the date of the enactment of this
			 Act.
			
